 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 575, Packinghouse Division,Amalgamated MeatCutters and Butcher Workmen, (UPWA), AFL-CIO(OmahaPacking Company)andEvangelos Langadi-nos. Case 1-CB-2165Upon the entire record in the case and from my observa-tion of thewitnesses, I make the following:FINDINGS OF FACTOctober 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn June 22, 1973, Administrative 'Law Judge Art-hur Leff issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed exceptionsand a supporting brief, and Respondent filed an an-swering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board, has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Administrative Law Judge: Upon a chargefiledNovember 24, 1972, by Evangelos Langadinos, theGeneral Counsel of the National Labor Relations Board, bythe Regional Director of Region 1, issued a complaint, dat-ed March 6, 1973, against the above-named labor organiza-tion, herein the Respondent, alleging that the Respondenthad engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the National Labor Relations Act, asamended. The Respondent filed an answer denying thecommission of the alleged unfair labor practices. A hearingwas held at Boston, Massachusetts, on April 9, 1973. Briefswere filed by the General Counsel and the Respondent onMay 21, 1973.'1On June 1, 1973, after the submission of briefs,theGeneral CounselITHEBUSINESSOF THE COMPANYOmaha Packing Company, Inc. (Omaha), a Massachu-setts corporation, is engaged at Boston, Massachusetts, inthe processing, sale, and distribution of meat and relatedproducts.Omaha annually receives at its Boston plantmeats valued in excess of $50,000 from points,located out-side the Commonwealth of Massachusetts; it also annuallyshipsmeats valued in excess of $50,000 directly from itsBoston plant to points located outside the CommonwealthofMassachusetts. The Respondent admits that Omaha isengaged in commerce within the meaning of Section 2(6)and (7) of the Act. It is so found.IITHE LABORORGANIZATION INVOLVEDThe Respondent is a labor organization within the mean-ing of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. TheQuestion PresentedThe Respondent is, and at all times material herein hasbeen, the exclusive bargaining representative of Omaha'sproduction and maintenance employees at Omaha's Bostonplant. As will more fully appear below, Evangelos Langadi-nos, an employee in the bargaining unit and also a memberof the Respondent, was laid off by Omaha on November 10,1972. Langadinos complained to the Respondent that hehad been selected for layoff out of seniority. Although theRespondent took up Langadinos' grievance with Omaha, itdid not press his grievance to arbitration. The only issuerepresented in this case is whether as alleged in the com-plaint, the Respondent in connection with that grievancerefused properly to represent Langadinos in violation ofSection 8(b)(1)(A) of the Act.B. FactsThe bargaining unit represented by the Respondent atOmaha contains approximately 25 employees. Under thegoverning collective-bargaining contract, the employees aredivided for, the purposes of work assignment and seniorityinto four general classifications-"Grade A" and "GradeB" cutters; "Grade A" and "Grade B" boners; Boxmen;and "General Help." The "General Help" classification isconsidered an unskilled one and covers all employees, re-gardless of the specific work to which they may be assigned,who do not fit into any of the three higher-rated classifica-tions.With respect to layoffs and recalls, the collective-bargaining contract, in pertinent part, provides:issued a complaint in Case 1-CA-9035, alleging that Omaha violated Sectionfiled a motion with me to reopen the hearing in the instant case to consolidate8(a)(1) of the Act by its layoff of Langadmos. The General Counsel thereafteritwith Case I-CA-9035. The Respondent's motion was denied.206 NLRB No. 67 LOCAL 575, MEAT CUTTERS, AFL-CIO577Layoffs and recalls of full-time employees, as the casemay be shall be made on the basis of seniority [asseparately applicable to each of the four aforemen-tioned classifications], provided the employee retainedor recalled as the case may be, shall have sufficientability, skill and experience to perform the work avail-able....In the event of a proposed layoff or recall out of senior-ity, the employer shall consult with the Shop Steward.If the employer proceeds to make the layoff or recallout of seniority, he shall be entitled to do so, and if theUnion still feels that the employer was not justified inthe layoff or recall out of seniority, a grievance may besubmitted for arbitration by the Union.Langadinos was hired by Omaha on January 5, 1970, asa "General Help" employee, and joined the Respondentabout a month later. A Greek immigrant, Langadinos can-not read or write English, and his ability to communicateverbally in English is minimal at best .2Following his hire, Langadinos, although occasionallybeing given other duties, was assigned primarily to worktasks as a helper in the box room. His principal dutiesrequired him to move carcasses, which were suspended fromthe ceiling on overhead tracks, to the box room where theywere broken down into smaller sections by box men (askilled job) and to hang the broken down sections on otherhooks, called trees, which were then moved to other areasof the plant either for shipment to customers or for furtherprocessing. The type of work performed by Langadinos atthat time did not require any detailed knowledge of thevarious cuts of meat or an ability to communicate withfellow employees or with customers in the Englishlanguage.About a month after he was first hired, Langadinos wasassigned for a period of a week or so to a general helper'sjob at the far end of a conveyor belt, about 40-feet long,which passes between two rows of meatcutters who cutlarger sections of meat into specific cuts that have beenordered by customers. It is the function of the general helperat the far end of the belt to segregate the various cuts as theycomeoff the belt and to place them in receptacles accordingto the customers' orders being worked on. This job requiresa knowledge of the various cuts of beef in order to avoidconfusion in filling customers' orders. As appears from thecredited testimony of Sylvester Byrne, Omaha's plant man-ager, Langadinos, after being tried out for about a week inthat job, was found incapable of performing it largely be-cause of his inability to distinguish among the various cutsof beef. He was then transferred back to the box roomwhere he remained until August 1970.On August 12, 1970, Langadinos sufferedan industrialaccident, and began receiving benefits under theMassachu-settsWorkmen's Compensation Act. Following his acci-dent,, Langadinos was absent from work for over a year.About the end of October or early November 1971, Langa-dinos, after obtaining his doctor's approval, requested Oma-ha toreinstatehim in his job. The collective-bargaining2 Langadinos testified through an interpretercontract contains no specific provisions relating to the rein-statement rights of employees in such circumstances. WhenOmaha declared its unwillingness to reinstate him, Langadi-nos called on the Respondent for assistance in getting hisjob back, and the Respondent submitted a grievance on hisbehalf. Omaha rejected the grievance, contending that Lan-gadinos had waited too long after recovering from his acci-dent before applying for reinstatement and also contendingthat Langadinos had waived any right he might otherwisehave had to reinstatement by entering into a lump sumsettlement of his workmen's compensation claim. Aftersome delay, which the Respondent attributes in part to itsunsuccessful effort to have Omaha document its claim thatLangadinos had waived reinstatement in the workmen'scompensation settlement, the Respondent, on July 19, 1972,noted the grievance for arbitration before the permanentarbitrator under the collective-bargaining contract. The ar-bitration hearing was, however, delayed for several monthsmore because of the unavailability of the arbitrator.At the arbitration hearing held on October 5, 1972, asettlement agreement was reached, apparently after evi-dence was presented by both sides, under which it wasagreed that Langadinos would be reinstated, effective Octo-ber 11, 1972, in his classification of "General Help," withhis original seniority date of January 5, 1970, but with nobackpay. An award to that effect was issued by the arbitra-tor on October 6, 1972. Langadinos was accompanied at thearbitration hearing by a Dr. Bebis whom he had brought tothe hearing to serve as his personal interpreter and adviser.Langadinos and Dr. Bebis were consulted with regard to thesettlement agreement, and approvedits termsbefore theagreement was consummated. No claim is made in this casethat the Respondent violated the Act by failing to representLangadinos fairly in the prosecution or settlement of thatgrievance. As noted above, the alleged unfair labor practicein this case is addressed to events thatcame later.Upon his return to work on October 11, 1972, Langadinoswas again assigned to the box room to perform the worktasks he had been mainly performing prior to his injury. Itappears that for some time before Langadinos'reinstate-ment, no employee classified as "General Help" had beenperforming the work duties in the box room to which Lan-gadinos was reassigned. This may suggest that Omaha re-created this "General Help" job specifically to meet 'itsreinstatement obligation under the October 6 arbitrationaward. Omaha's manager, Byrne, denied, however, thatOmaha's purpose was to subvert the arbitration award bycreating for Langadinos an unnecessary job that it mightsoon dispense with. But even if that was Omaha's purpose,there is no evidence that this was done with theRespondent's foreknowledge or pursuanttoa sub rosaar-rangement made by it with the Respondent when the arbi-tration settlement was agreed upon.Langadinos was laid off by the Respondent on Friday,November 10, 1972, some4 weeks after his reinstatement.Omaha attributed the,layoff to a falling off of business anda consequent need to reduce operatingexpenses.Byrne tes-tified that Omaha had initially decided to lay off threeemployees at that time, two in the "General Help" classifi-cation and one skilled employee; that in fact it did notifytwo employees besides Langadinos that they were to be laid 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff atthe same time; but thatalmost immediately thereafteritwas compelled to cancelthe layoffsof these two becauseit had learnedthat two otheremployees would be lost to itbecause of illness, onetemporary and the other perma-nently. Thus,Langadinos was the only employee actuallylaid off onNovember10. Omahahas hiredno employee toreplace Langadinos and, indeed,since Langadinos' layoffhas furtherreduced by one its complementof employees inthe "General Help" classification.Byrnestated at the hear-ing that he then regardedLangadinosas still an employeeof Omaha inlayoffstatus,and expressed Omaha's intentionto recall Langadinos to work in accordance with thecontract's seniorityprovisionsas soon as businesspicked upand before hiring anyone else from the outside.Omahahad six employeesbesides Langadinos in the"General Help" classification at the time of Langadinos'layoff. Two of them, Robert Fasuloand Pasquale Bicchieri,had been continuouslyin theRespondent's employ since1969and had seniority overLangadinos.The other four-Robert Slowe, Joseph Como,Giovanni Cateno,and Deme-trisDemeraukas-had been hiredby Omaha in late 1970 orearly 1971,while Langadinos was receiving workmen'scompensation benefits.Although all of themhad more actu-al on-the-job experience than Langadinos, theywere juniorto Langadinosin terms of contract seniority.Byrne testified in substance that notwithstanding Langa-dinos' greater paper seniority,he selected him for layoffahead of thejunior"GeneralHelp" employees, as permittedby thecollective-bargainingcontract's provisions,quotedabove,because,unlike the junior employees who were re-tained,Langadinosdid not have the ability,skill,and expe-rience to performthe work thatremainedavailable.Withreference to the specificindividualsinvolved,Byrne in histestimonyelaboratedon this as follows: Slowe wasperform-ing quality evaluation work required bya Government con-tract.This workrequired,inter alga,the filling out ofinspection reports, andan abilityto read and write Englishwhich Langadinos did not possess. Como was assigned tothe shipping area; he was requiredto wrap thevarious cutsof meat,place them in boxes,weighthe boxes,write thename of the customer and the weight on each box,and, onoccasions,conversewith customerswhen complaints weremade about shipments.An abilityto read and write andcommunicate in the English language is essential to that job.Cateno was assignedto workat the front end of the conve-yor belt.Langadinoshad noexperience in thatjob. The jobrequired the "General Helper"occupyingit,not only tohave a familiarity with the differentcuts of beef,but also theability tocommunicate to the meatcutters on the benchwhat cuts were to be made for given orders and what cus-tomerstheywere for.Byrne considered Langadinos unqual-ified forthatjob, becauseof his inabilityto communicatein Englishto the butchers on the benchthe necessary cut-tingor boninginstructions called for by a customer's order.Demeraukas was assignedto the jobat the other end of thebench,previouslydescribed,for which,as found above,Langadinos had been triedout duringthe first period of hisemployment and found wanting because of his inability todistinguish among the various cuts of meat that had to besegregatedon that job.Moreover, thatjob at the time of thegpgpplayoff required an even greaterfamiliaritywith meat cutsof Craig,Langadinos,and Byrne,to the extent credited.than had-been the case whenLangadinos had been tempo-rarily assigned to it,for there had beena change in thenature of Omaha's operations while Langadinoswas away,and the Companywas now cutting meat in more detailedfashion.Further, althougha knowledge of English may nothave been indispensable, it facilitatedthe performance ofthis job, as the generalhelper occupyingitwas required tonotifythe shippingemployee ofthe name of the customerfor whom a segregatedorderwas destined and also at times,under thenew methodof operation,to speak to customers.Demeraukas, althoughalso aGreekimmigrant and not pro-ficient in English,was, in Byrne's view,better able thanLangadinos to communicatein thatlanguage.On the Monday or Tuesday followinghis layoff,Langa-dinos complainedto John R. Craig, theRespondent's presi-dent,about the action taken againsthim by Omaha,asserting,inter alia,that he had been laid offout of seniori-ty.Craig telephoned the Companyand spoke to Bryneabout Langadinos'grievance.Byrne told Craigthat the lay-off was necessitatedby a fallingoff in business;that therewere going to be morelayoffs; and thatLangadinos hadbeen laid offout ofseniority, as permittedby the,contract,because he was not able, as were those retained in his classi-fication,to performthe work that remained available. Craigtold Byrnethathe wantedto cometo the plant to look atthe records,and Byrne agreed to meet with him for thatpurpose and to discuss the matterwith him further.Follow-ing the telephone conversation,Craigreportedto Langadi-nos what Byrnehad toldhim,mentioning specificallyByrne's assertion that Langadinos was unableto performthe job tasksof the junior "General Help"employees whowere being retained.Langadinos,in response,declared thathe was able todo the work.3After meeting with Langadinos, CraigvisitedOmaha'splant to further investigate the circumstancesof the layoff.Before takingup thematterwith the companyrepresenta-tive,Craig discussedLangadinos'grievance with PlantSteward BuddyFredericks.Fredericksinformed Craig thatthe Company had consulted with himconcerningthe layoffand had givenhim the reasons for it in timelyfashion asrequiredby the contract. Fredericks,either at that time orin an earlier telephone conversation, also informed Craig asto where in the plant Langadinos had previously workedand where hehad not. Fredericksindicated to Craig hispersonal agreementwith the Company'sposition, as it hadbeen stated tohim, that althoughLangadinos was able toperform the"General Helpers" job, nowbeing eliminated,in the particular area ofthe box to whichhe had beenassigned,he was not qualifiedto take overthe regular jobassignmentsof any of the other "GeneralHelp" employeeswhom the Companywas retaining.Following his prelimi-naryconversationwith Fredericks, Craig,accompanied byFredericksand RobertFasulo, the assistant steward repre-senting "General Help" employees,metwith Company rep-resentatives to discuss Langadinos' layoff. At thismeeting,Byrne justifiedthe Company'sneed fora layoff.He alsojustified as in conformitywith the contract Omaha's selec-tion of Langadinosfor layoff out of seniority,on the ground3The findins in thisararah are based on a comosite of the testimony LOCAL 575, MEAT CUTTERS, AFL-CIO579that Langadinos was not qualified to perform the workbeing done by the less senior employees, detailing in supportof that position the reasons stated by him in his testimony,as reported above. After the meeting was over, Craig cau-cused with the stewards and also, according to his testimo-ny, checked out Byrne's explanation with other plantemployees. Craig testified that as a result of his conversa-tions with the company representatives, the plant stewards,and other employees, he was satisfied, notwithstandingLangadinos' earlier protestation to the contrary, that Lan-gadinos did not have the ability to perform any of the "Gen-eralHelp" jobs that were still available, and on that basisconcluded that Langadinos did not have a sufficiently meri-torious case to take to arbitration.The Respondent did not proceed further with Langadi-nos' grievance, leading Langadinos to file the charge uponwhich the complaint in this case is based.c. Analysis and Concluding FindingsThe principles of law that must guide decision on theissuein this case are well settled. A union occupying anexclusive bargaining status must serve the interests of allbargaining unit employees fairly and in good faith, andwithout hostile discrimination against any of them on thebasis of arbitrary, irrelevant, or invidious distinctions. See,e.g.,Vaca v. Sipes,386 U.S. 171;Local Union No. 12, UnitedRubber Cork, Linoleum & Plastic Workers [Goodyear Tire &Rubber Co.] v. N.L.R.B.,368 F.2d 12 (C.A. 5, 1966), cert.denied 389 U.S. 837;Miranda Fuel Co.,140 NLRB 181. TheSupreme Court has recognized, however, that in theinterestof effectively administering a contract's grievance-arbitra-tionmachinery a union must be allowed a considerablerange of discretion in screening out, settling, or abandoning,short of arbitration, those grievances which the union ingood faith believes do not justify that costly and time-con-suming final step.Vaca v. Sipes, supraat 191-192. Accord-ingly, the Supreme Court has held that an individualgrievant has no absolute right to have his grievance takento arbitration. No inference of unfair representation may,therefore, be drawn simply from a bargainingagent's failureor refusal to press a grievant's casethrough the ultimatestage of a contract's grievance-arbitration procedures, or,for that matter, through any intermediatestage.And this,it has been held,is soeven though it appears that the unionmay have acted negligently or exercised poor judgment inits handling of a grievance.Bazarte v. United TransportationUnion,429 F.2d 868, 872 (C.A. 3). "A breach of the statuto-ry duty of unfair representation," the Supreme Court hasmade clear, "occursonlywhen a union's conduct toward amember of the collective bargainingunit isarbitrary, discri-minatory, or in bad faith."Vaca v. Sipes, supraat 190.Applying that test to the facts established by the record inthis proceeding, I think it clear that the General Counsel hasnot made out a case of unfair representation.Thus, there is no substantial evidence in this record tosupport a finding that either Craig or any of theRespondent's stewards whom he consulted concerning Lan-gadinos' grievance were motivated in their consideration ofthat grievance by any personal hostility toward Langadinos,by any favoritism toward other members of the bargainingunit who night have been affected by the outcome of thegrievance, or by any other consideration of a discriminatoryor invidious nature.Nor does the record made in this case fairly support afinding either of bad faith or of arbitrary conduct on thepart of the Respondent in its handling and disposition ofLangadinos' grievance. To begin with, that grievance mayscarcely be viewed as one of unquestionable merit as theGeneral Counselinsists, sinceits validity depended not somuch on Langadinos' relative seniority standing, which ofcourse was clear, as it did on whether he satisfied thecontract's requirements relating to ability, skill and experi-ence that also governed his right to retention in a layoffsituation. Further, contrary to the General Counsel's coin-tention that the Respondent merely went through the per-functorymotions of processing Langadinos' grievance,which he asserts was the practical equivalent'of ignoring itentirely, the credited evidence demonstrates that actuallythe Respondent conducted a reasonably full investigationof Langadinos' grievance, consulting not only with Langa-dinos and with company representatives, but also with stew-ards and others at the plant who were likely to be familiarwith Langadinos work history and with his qualificationsfor the work that remained available. The justification theRespondent gave for Langadinos' layoff out of senioritywas consistent with the layoff provisions of the contract,and the reasons it gave to support its claim that Langadinoswas not qualified for the work available were substantiallycorroborated by the plant stewards. Langadinos, it is true,disputed the Company's assertion that he could not do theavailable work. But the Respondent, in fulfillment of itsduty of fair representation, was not obliged for that reasonalone to continue to support Langadinos' grievance or tosubmit the question in dispute for resolution at an arbitra-tion hearing. SeeSarnelli v.Meat Cutters,457 F.2d 807(C.A. 1). Under the applicable law, the Respondent re-mained free, subject only to the requirement that it acthonestly and in good faith, to make its own evaluation ofthe grievance and to exercise its own discretion in determin-ing whether Langadinos' grievance justified arbitration. Inthe light of all the foregoing circumstances, I find no ade-quate basis for inferring bad faith or arbitrary conduct onthe Respondent's part in its handling of Langadinos' griev-ance, or for rejecting Craig's testimony that the decision hemade on behalf of the Respondent not to carry Langadinos'grievance to arbitration was grounded on his genuine beliefthat to do so would be fruitless. 'Concluding as I do that General Counsel has failed toestablish that the Respondent breached its obligation of fairrepresentation, as alleged, I shall recommend dismissal ofthe complaint in its entirety.CONCLUSIONS OF LAW1.Omaha is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Respondent is a labor organization within themeaningof Section 2(5) of the Act. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.TheRespondent has not,as alleged in the complaint,engaged in unfair labor practices within the meaning ofSection 8(b)(1)(A) of the Act.RECOMMENDED ORDERIt is recommendedthat the complaintherein be dismissedin itsentirety.